DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-6, Claims 1-3, and 7 in the reply filed on 12/28/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sora (US 8860537).
In re claim 1, Sora, in figures 1-3, discloses an electromagnetic relay comprising: a fixed contact (6); a moving contact (5) configured to move from a closed position where the moving contact is in contact with the fixed contact to an open position where the moving contact is out of contact with the fixed contact, and vice versa; an electromagnet device including a first coil (2) and a mover (4) configured to be actuated on receiving a magnetic flux generated when a current flows through the first coil to move the moving contact from one of the closed position or the open position to the other position; and a second coil (17) configured to give, when a current flows through the second coil, at least a magnetic flux, of which a direction is opposite from a direction of the magnetic flux generated by the first coil, to the mover (as seen in the figures).
In re claim 2, Sora, in figures 1-3, discloses a demagnetization circuit configured to supply an alternating current to the second coil (the shown circuit 1A inherently supplies an alternating current to the second coil due to the presence of the capacitor).
In re claim 3, Sora, in figures 1-3, discloses that the demagnetization circuit includes a capacitor (18) that forms a resonant circuit with the second coil.
In re claim 7, Sora, in figures 1-3, discloses that the second coil (17) is provided separately from the first coil (as seen in the figures).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Alexander Talpalatski/Primary Examiner, Art Unit 2837